UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30563 PROGREEN PROPERTIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 59-3087128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 380 North Old Woodward Ave., Suite 300, Birmingham, MI (Address of Principal Executive Offices) (Zip Code) (248) 530-0770 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The number of shares outstanding the issuer's common stock, par value $.0001 per share, was 104,329,703 as of September19, 2012. PROGREEN PROPERTIES, INC. INDEX Page Part I.Financial Information 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of July 31, 2012 (unaudited) and as of April 30, 2012 2 Condensed Consolidated Statements of Operations for the Three Months Ended July 31,2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Stockholders’ (Deficit)/Equity (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended July 31,2012 and 2011 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4T.Controls and Procedures. 20 Part II. Other Information 21 Item 6.Exhibits. 21 Signatures 22 ProGreen Properties, Inc. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following financial statements be read in conjunction with the year-end financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended April 30, 2012. The results of operations for the three months ended July 31, 2012 and 2011 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 ProGreen Properties, Inc. Condensed Consolidated Balance Sheets July 31, April 30, Assets (Unaudited) Rental property, net accumulated depreciation of $12,094 and $10,645 $ $ Properties under development - Cash Accounts receivable - Accrued interest receivable - Receivable under management agreement - Receivable - sale of properties - Investment - non-marketable securities - Note receivable - ARG Note receivable - rental property Prepaid expenses Deposits Property and equipment: Vehicles, furniture and equipment, net of accumulated depreciation of $7,969 and $6,605 Total assets $ $ Liabilities and Stockholders' Deficit Accounts payable and accrued expenses $ $ Accrued interest Payable under management agreement Note payable Tenant deposits Convertible debenture payable to related party, net of unamortized discount of $16,031and $17,491 Total liabilities Stockholders' deficit Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 shares authorized and 104,329,703 outstanding at July 31, 2012; 250,000,000 shares authorized and 104,329,703 outstanding at April 30, 2012; Common stock, $.0001 par value, 9,775,171 subscribed not issued Additional paid in capital Less: amount due from related party subscriber under subscription agreement ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 2 ProGreen Properties, Inc. Condensed Consolidated Statementsof Operations (Unaudited) Three Months Ended July 31, Revenues: Rental revenue $ $ Commissions revenue - Management fee revenue - Other income - Total Revenue $ $ Expenses: Cost of property sales - Rental property operating costs Advertising - Depreciation Compensation Expense - General & administrative Other expenses Professional fees Total operating expenses $ $ Operating loss ) ) Other expenses and income: Interest expense ) ) Interest income Loss before income tax expense $ ) $ ) Deferred income tax expense - - Net Loss $ ) $ ) Net loss per share - basic $
